DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority application No. PCT/CA2018/050778 filed on June 22, 2018 has been received and it is acknowledged.

Election/Restrictions
Claim 1 is found allowable. The restriction requirement between the Groups I-V, as set forth in the Office action mailed on May 04, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 04, 2020 is partially withdrawn.  
Claims 7, 8, and 10 directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of the allowable claim 1.
Claims 15-21, directed to a first battery pack are no longer withdrawn from consideration because the claims require all the limitations of the allowable claim 1.
However, claims 14 and 30, directed to a second battery container and claims 32, 34, and 35 directed to a third battery container are withdrawn from consideration because they do not require all the limitations of the allowable claim 1.
Claims 14, 30, 32, 34, and 35 do not recite that the plurality of resiliently-deformable protruding rib members extend along substantially said length of said elondate hollow tube, as in the allowable claim 1.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Therefore, claims 1-3, 5-10, 12-21, 30, 32, 34, and 35 are pending, with claims 14, 30, 32, 34, and 35 withdrawn from consideration as being directed to non-elected inventions.
Claims 4, 11, 22-29, 31, and 33 have been canceled.

Claim Objections
Claims 10 and 15-21 are objected to because of the following informalities:  
The limitation “are together formed” in claim 10 should be corrected to read “are formed together”. 
The limitation “at least one of said first plurality of resiliently-deformable protruding rib members” in claim 15 should be corrected to read “at least one of said plurality of resiliently-deformable protruding rib members”.
Claims 16-21 are objected to as being dependent on the objected claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends on claim 1, and recites in the last paragraph “said resiliently-deformable rib members”.
However, claim 1 recites resiliently-deformable rib members protruding from the elongate hollow tube, and claim 8 further recites a plurality of resiliently-deformable rib members integrally formed and disposed on the thin sleeve.
Therefore, it is not clear to which resiliently-deformable rib members is the last paragraph of claim 8 referring to.
There is insufficient antecedent basis for this limitation in claim 8.
Claim 10 depends on claim 8, which depends on claim 1. Claim 10 recites “said resiliently-deformable rib members”.
However, claim 1 recites resiliently-deformable rib members protruding from the elongate hollow tube, and claim 8 further recites a plurality of resiliently-deformable rib members integrally formed and disposed on the thin sleeve.
Therefore, it is not clear to which resiliently-deformable rib members is the last paragraph of claim 10 referring to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

8.	Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 ultimately depends on the independent claim 15 and recites the limitation “further having a plurality of elongate, resiliently-deformable longitudinally-extending rib members extending substantially along a longitudinal length of each of said plurality of cylindrical batteries thereof”.
However, claim 15 recites a plurality of elongate, resiliently-deformable longitudinally-extending rib members extending substantially along a longitudinal length of the elongate hollow tube, wherein an elongate hollow tube accommodates a plurality of cylindrical batteries arranged end-to-end.
Therefore, the plurality of elongate, resiliently-deformable longitudinally-extending rib members extend along the length of the cylindrical batteries.
Claim 19 fail to further limit the subject matter of claim 15.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
Claims 1-3, 5-7, 9, 12, 13 are allowed.
Claims 15-18, 20, and 21 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-21, 30, 32, 34, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to the claim;
-the rejection of claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2010/0136374) in view of Murakami et al. (US 2017/0301964) and in further view of Scrivano (US Patent 5,187,026) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2010/0136374) in view of Murakami et al. (US 2017/0301964) and Scrivano (US Patent 5,187,026) as applied to claim 1 above, and further in view of Krueger (US Patent 3,990,919) is withdrawn following the applicant’s amendment to claim 1.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANCA EOFF/           Primary Examiner, Art Unit 1722